Title: To George Washington from Benjamin Harrison, Sr., 24 May 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                        
                            Sir,
                            Virginia Richmond May 24th 1782
                        
                        I have the honor of your favor of the 8th Instant which was immediately laid before the Assembly, who seem to
                            have every disposition to serve the common cause, and I am happy to have it in my power to say that, that body, has not
                            been composed of more respectable characters for many years. I perfectly coincede with you in opinion that, the present
                            Ministry will not be more favorably inclined to American Independence, than the last, and that it is our duty to be
                            prepared for war, as well as to guard against their insidious practices, that they mean to corrup our people seems
                            certain, and I have my suspitions that the plan is already laid for this State, by sending an Agent or two in every Flag
                            that comes for Tobacco, who if permitted would soon infuse improper principles into the heads of our people, in this they
                            will be disappointed, for I have from their first arrival confined them to their ships and cut off all communication with
                            the shore, except for provisions and that only in such quantities as may be necessary for each ship, and as may be
                            allowed by an officers appointed to superintend the Flags, at each of the ports where they are to load.
                        I shall regularly inform you of every step respecting the army that shall be taken by the Assembly, and shall
                            execute every resolution that will tend either to the increase or benefit of it with the greatest pleasure. I have the
                            honor to be with the highest Sentiments of Esteem and respect Dr Sir your most Obedient Humble Servant
                        Benja. Harrison

                    